This cause having heretofore been submitted to the Court upon transcript of the record of the decree herein and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it is considered, ordered and decreed by the Court that the said decree of the Circuit Court be, and the same is hereby, affirmed in so far as the said decree awards recovery and a personel decree against the defendant below, Velma B. Granat. The said decree is reversed in so far as it purports to award recovery *Page 1146 
in this suit against Harry E. Fry and Samuel H. Tobin as sureties upon the bond executed by Velma B. Granat as principal for the purpose of releasing the premises herein involved from the mechanic's lien herein sought to be foreclosed.
The cause is remanded with directions to enter a decree in conformity with the rule adopted in Fidelity  Casualty Co. of New York v. D. N. Morrison Construction Co., 126 So. R. 151. The costs of this appeal are to be taxed against the appellant Velma B. Granat.
Affirmed in part, reversed in part.
WHITFIELD, P. J., and STRUM and BUFORD, J. J., concur.
TERRELL, C. J., and ELLIS and BROWN, J. J., concur in the opinion and judgment.